Baldwin, J. delivered the opinion of the Court
Cope, J. and Field, C. J. concurring.
The bill in this case was filed to enforce a mechanic’s lien. The only point made is, that the court refused to permit the plaintiff to testify, as a witness, in explanation of the books of account of the plaintiffs, offered in evidence to prove the account. It seems the books bore marks of alteration, and were shown to be inaccurate in several respects. The court heard the explanation of the plaintiff, which does not seem to be very satisfactory. We think it was not bound to give the weight of proof to these books under the circumstances. This kind of evidence is very dangerous; and we think ■ it would be going beyond the doctrine of the books to hold that it is entitled to any weight, when suspicious circumstances exist upon the face of the entries, and these circumstances are not explained by disinterested testimony. See all the cases collected in 1 Smith’s Leading Cases, 362, and especially Lynch v. McHugo, 1 Bay. 33, and Thayer v. Dean, 2 Hill, (S. C.) 677. These last cases hold that irregularities, like those shown, are good cause for the rejection of the books.
Judgment affirmed.